          Case 5:20-cv-00061-gwc Document 62 Filed 04/07/21 Page 1 of 3

                                                                                                          '   .

                                                                                         ,--, '. r~   -

                                                                                         :•..1;   ~


                               UNITED STATES DISTRICT COURT
                                         FOR THE                                         2021 APR - 7 AM IQ: 2i
                                   DISTRICT OF VERMONT

 NILA Y KAMAL PATEL and RACHEL A.                  )
 GLADSTONE,                                        )
                                                   )
         Plaintiffs,                               )
                                                   )
         V.                                        )               Case No. 5:20-cv-61
                                                   )
 UNIVERSITY OF VERMONT AND                         )
 STATE AGRI CULTURAL COLLEGE,                      )
                                                   )
         Defendant.                                )

                   SUPPLEMENTAL ORDER ON MOTION TO DISMISS
                                  (Doc. 11)

        The court's March 15, 2021 Order reserved ruling on the UVM's motion to dismiss the

portions of Counts III and VI that concern parking fees, and directed Plaintiffs to provide a more

definite statement indicating whether Plaintiffs Nilay Patel and Rachel Gladstone (or anyone on

their behalf) paid parking fees for UVM's spring 2020 semester. (Doc. 57 at 32.) Plaintiffs filed

a statement on March 22, 2021. (Doc. 60.) They state that they were "not personally aggrieved

by the refusal to return a parking fee," but they maintain that the named plaintiffs do not need to

have personally experienced every type of fee loss "to allege on behalf of a class that UVM did

not reimburse a number of different fees." (Id. at 2.) They further assert that even if there were

such a requirement, the issue should be addressed at the class-certification stage, not on a motion

to dismiss. (Id. at 2-3.) UVM filed a response on April 1, 2021. (Doc. 61.) UVM argues that

since the named plaintiffs did not pay any parking fees, they lack standing and have failed to

plead a plausible claim for relief. (Id. at 1.)

        "It is well established that, in the class action context, a named Plaintiff must have

standing to assert both its own individual claims and the class claims brought on behalf of the
          Case 5:20-cv-00061-gwc Document 62 Filed 04/07/21 Page 2 of 3




putative class." In re Veon Ltd Secs. Litig., No. 15-cv-08672 (ALC), 2021 WL 930478, at *6

(S.D.N.Y. Mar. 11, 2021). "Accordingly, '[f]or each claim asserted in a class action, there must

be at least one class representative (a named plaintiff or a lead plaintiff) with standing to assert

that claim.'" Id (alteration in original; quoting Fort Worth Emps. 'Ret. Fund v. JP. Morgan

Chase & Co., 862 F. Supp. 2d 322, 331 (S.D.N.Y. 2012)). "Claims for which the class

representatives do not have standing must be dismissed." Id (cleaned up). "Moreover, even if a

case has several named Plaintiffs, where the claims of a particular named Plaintiff have become

moot, and the other named Plaintiffs lack standing to assert them, those claims are typically

dismissed." Id

       Here, both named plaintiffs have clarified that they were "not personally aggrieved by the

refusal to return a parking fee." (Doc. 60 at 2.) But Plaintiffs appear to suggest that they do seek

return of other fees, and that they have standing to assert the class claims for non-return of all

types of fees. UVM disagrees, arguing that the court's prior dismissal of the claims related to the

comprehensive fee and room and board means that "there are no other fee claims to latch onto."

(Doc. 61 at 2.) UVM also argues that even if Plaintiffs could plead that they paid some fee other

than for parking, they still lack standing to assert claims for parking fees. (Id at 3.)

       The court concludes that it is unnecessary to resolve those issues. UVM has represented

that it has refunded parking fees for the spring 2020 semester. (Doc. 61 at 4.) UVM states that

"[i]fthere is someone (and UVM knows of no one) who has not received a refund, UVM will

promptly issue one." (Id) The court accordingly concludes that UVM has conceded the issue of

parking fees as to any potential class members. That issue is no longer "live" and is therefore

moot. Cf Jin v. Shanghai Original, Inc., 990 F .3d 251, 257 (2d Cir. 2021) ("If 'the issues

presented are no longer "live" or the parties lack a legally cognizable interest in the outcome,'



                                                  2
         Case 5:20-cv-00061-gwc Document 62 Filed 04/07/21 Page 3 of 3




the case becomes moot." (quoting US Parole Comm 'n v. Geraghty, 445 U.S. 388,396 (1980))).

The court will accordingly dismiss the portions of Counts III and VI that concern parking fees;

those claims are moot.

       SO ORDERED.

       Dated at Burlington, in the District of Vermont, this   Tty   of April, 202!.



                                                               Geoffrey W. Crawford, Chief Judge
                                                               United States District Court




                                                3
